Citation Nr: 1547294	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome due to Gulf War Syndrome.  

2.  Entitlement to service connection for gastritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to August 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2012 rating decision the RO denied service connection for both irritable bowel syndrome (IBS) and gastritis for failure to establish a nexus between those conditions and the Veteran's military service.  

In his October 2012 notice of disagreement the Veteran indicated, through his representative, that he was appealing the RO's denial of service connection for IBS and gastritis.

The issue of entitlement to service connection for fibromyalgia due to Gulf War Syndrome has been raised by the record in a November 2011 private medical opinion.  The private physician indicated that the Veteran suffers from fibromyalgia and that this medically unexplained chronic multi-symptom illness is more likely than not a direct result of his service in the Southwest Asia during the Gulf War.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issue of entitlement to service connection for gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent, credible evidence of record reflects that the Veteran has IBS due to Gulf War Syndrome.

CONCLUSION OF LAW

The criteria for service connection for IBS due to Gulf War Syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to entitlement to service connection for IBS due to Gulf War Syndrome.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the claim, such error was harmless and will not be further discussed. 

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

a.  Service Connection specific to Persian Gulf War Veterans

Service connection is warranted pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.
	
III.  Irritable Bowel Syndrome due to Gulf War Syndrome 

The Veteran's DD form 214 reflects that he received the Southwest Asia service medal and the Kuwait Liberation medal, that his military occupational specialty was a rifleman, and that he had foreign service.  A Personnel Information Exchange System request from the National Personnel Records Center confirmed that the Veteran served in Southwest Asia from August 1990 to March 1991.  Thus, the evidence supports a finding that the Veteran is a Persian Gulf Veteran.

The Veteran received a VA Gulf War examination in March 2013.  The examiner noted that IBS is, "a disease with a clear and specific diagnosis, but by definition is a disease with an unknown etiology."  The examiner concluded that the Veteran's IBS was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale provided by the examiner for this conclusion was "Because of no objective evidence of chronic abdominal condition during military service and no continuity between onset of irritable bowel syndrome and military service, this condition is not due to military service including service in Southwest Asia." 

The Board finds the March 2013 VA opinion as to IBS to be inadequate.  The rationale considered whether the Veteran had symptoms of IBS in-service, but failed to address if the Veteran had developed IBS to a degree of 10 percent or more post-service, which would allow him to be granted service connection for IBS due to Gulf War Syndrome.  See 38 C.F.R. § 3.317(a).  Therefore, because the opinion is incomplete, it is inadequate and not probative evidence against the claim. 

The Veteran submitted a private medical opinion in November 2011.  Private physician, Dr. J.G., stated that he had been treating the Veteran since 1992 for "Diarrhea, Chronic Fatigue, Difficulty Remembering, Muscle Aches, Gastritis" and that he had also reviewed the Veteran's service treatment records (STRs).  As to the Veteran's IBS, Dr. J.G. stated the Veteran's symptoms are "characterized by constant daily abdominal distress" including "constant episodes of severe diarrhea and constipation with mucous in the stool."  Dr. J.G. concluded "It is my medical opinion that these medically unexplained chronic multi-symptom illnesses are more likely than not a direct result of his exposures and military service."  This opinion is competent as to the Veteran's current symptoms and is therefore probative evidence in support of the Veteran's claim.  Furthermore, the Board finds that this opinion establishes that the Veteran has been diagnosed with a specifically enumerated medically unexplained chronic multisymptom illness, satisfying elements two and four under 38 C.F.R. § 3.317.

The final requirement that must be met is that the symptoms of the qualifying disability became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(i).  Under 38 C.F.R. § 4.114, Diagnostic Code 7319, a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  As demonstrated by the November 2011 private medical opinion, the Veteran was experiencing "daily abdominal distress" and "constant episodes of severe diarrhea and constipation."  These symptoms indicate that the Veteran has manifested IBS to at least a degree of 10 percent as recently as November 2011.  Thus, the final element required to establish service connection for Gulf War Syndrome is met. 

In summary, the Veteran served in the Persian Gulf War, experienced objective indications of a chronic disability resulting from IBS, and as shown by the probative medical evidence, his IBS had manifested to a degree of 10 percent, prior to December 2016.  The contrary medical evidence of record is not probative and therefore does not weigh against the claim.  Thus, service connection for IBS due to Gulf War Syndrome is warranted.  

ORDER

Service connection for IBS due to Gulf War Syndrome is granted. 


REMAND

The Veteran received a VA Gulf War examination for gastritis in March 2013.  The examiner concluded that the Veteran's gastritis was "less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner's rationale for the conclusion noted that there were no abdominal complaints from the Veteran until 2010 and therefore, "Because of no objective evidence of chronic abdominal condition during military service and continuity between onset of gastritis and military service, this condition is not due to military service including service in Southwest Asia."  

The Veteran's STRs contain multiple instances of gastrointestinal distress.  In his chronological record of medical history in May 1990 the Veteran was diagnosed with gastroenteritis after experiencing gastrointestinal issues.  In June 1990 the Veteran was diagnosed with "traveler's diarrhea" after experiencing diarrhea, the note also indicated the Veteran experienced the same symptoms while he was in Thailand.  In November 1990 the Veteran was diagnosed with gastroenteritis after experiencing symptoms such as diarrhea and stomach cramps.  In September 1990 the Veteran was diagnosed with gastroenteritis again after experiencing vomiting.  A November 2011 private opinion submitted by the Veteran notes that he has been treated for "Diarrhea, Chronic Fatigue, Difficulty Remembering, Muscle Aches, Gastritis" since 1992.  Thus, the Board finds that there were multiple instances of abdominal complaints documented both in service and post-service prior to 2010, making the VA examiner's opinion factually inaccurate and, therefore, inadequate.

Because the VA examiner's opinion as to gastritis is inadequate and failed to address the Veteran's abdominal complaints in-service, in order to fairly and accurately decide the Veteran's complaint, a new examination and opinion must be obtained. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his gastritis.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:  

Does the Veteran have a current diagnosis of gastritis?  If so , is it at least as likely as not that the gastritis had its onset in or is related to service, or is caused or aggravated by his service-connected disabilities, to include IBS. 

The examiner should consider the following:  a) The Veteran's in-service complaints of abdominal distress; 
b) Whether the Veteran's in-service diagnosis of gastroenteritis is related to any currently diagnosed gastritis; c) Whether gastritis is a functional gastrointestinal disorder characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract; and d) If it is possible to distinguish symptoms of the Veteran's IBS and any currently diagnosed gastritis. 

The examiner should provide a thorough rationale for the opinions expressed. 
 
 2.  Then adjudicate the Veteran's service connection claim for gastritis.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


